Case 3:19-cv-04065-MMC Document 106-4 Filed 12/23/20 Page 1 of 2




               Exhibit C
Case 3:19-cv-04065-MMC Document 106-4 Filed 12/23/20 Page 2 of 2
        Pena v. Wells Fargo Bank, N.A. , Case No. 19-cv-04065-MMC
                Final Approval: Class Counsel Costs Summary



               Cost Category             Total Amount
               Computerized Research     $     2,849.66
               Court Filing Fees         $     2,302.00
               Document Management       $        21.45
               Media                     $     2,927.50
               Postage                   $       534.93
               Printing/Copying          $       538.00
               Process Service Charges   $       236.50
               Travel                    $       311.99
               Grand Total               $     9,722.03
